Citation Nr: 1533527	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  13-28 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, and anxiety.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and A.T.


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1961 to October 1964.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in a May 2015 Travel Board hearing, the transcript of which is included in the record. 

Although the Veteran's October 2011 claim specifically claimed only service connection for PTSD, other psychiatric disorders have been raised by the record.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of this holding and the other diagnosis of record (depressive disorder and anxiety), the Board has recharacterized the claim as reflected on the title page. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a psychiatric disorder as a result of his experiences in service.  Specifically, the Veteran has stated that he "lived in fear" while working around nuclear and atomic warheads during the Vietnam War Era.  See Veteran's statement dated May 2012.  He has reported that he experiences nightmares and flashbacks associated with the stress brought on by working around warheads during service.  The Veteran has denied ever serving in the Republic of Vietnam.  See Board Hearing Transcript at pg. 3.  The Veteran's DD Form 214 shows no evidence of foreign service; however, his personnel file does show that he was a nuclear weapons specialist.  

Private treatment records from licensed social worker, K.B., note that the Veteran experienced symptoms of "extreme anxiety, agitation and panic attacks."  In a June 2008 treatment note, K.B. noted that the Veteran presented with flat affect and continued to have symptoms of "chronic PTSD," depression, and anxiety.  

VA treatment records, to include a recent April 2015 mental health treatment note, reveal that the Veteran has recurrent nightmares and "high" anxiety.  A diagnosis of depressive disorder was noted.  The Veteran has also been prescribed medication for depression.  

The Veteran has not been afforded a VA examination for his psychiatric disorders.  As such, the Board finds that the one is necessary in order to assist in determining whether any of the Veteran's psychiatric disorders are related to service, to include his fear of working around nuclear and atomic warheads during service.
 	
Accordingly, the case is REMANDED for the following actions:

1.  Obtain all updated VA treatment records and associate them with the claims file.

2.  Schedule the Veteran for a VA psychiatric examination to determine the etiology of the Veteran's acquired psychiatric disorder(s).  The examiner should review this Remand, as well as the claims file.  The examiner should address the following questions:

(a)  Diagnose any and all current acquired psychiatric disorders, making specific findings regarding whether the Veteran meets the criteria for a diagnosis of PTSD, and whether he suffers from an anxiety disorder and/or depressive disorder.  If he does not suffer from these psychiatric disorders, the examiner should explain why the Veteran does not meet the criteria for each disorder.

(b)  If a diagnosis of PTSD is appropriate, the examiner should specify whether (1) the Veteran's alleged stressor is sufficient to produce PTSD; (2) whether each diagnostic criterion to support the diagnosis of PTSD has been satisfied; and (3) whether there is a link between the current symptomatology and the in-service stressor sufficient to produce PTSD.  

In offering these assessments, the examiner must acknowledge and comment on the lay evidence, to include the VA and private treatment records showing the Veteran's symptoms of anxiety, depression, flashbacks, and nightmares.  The Veteran contends that his PTSD is due fear during service while working near nuclear and atomic warheads.

 (c)  If the Veteran suffers from a psychiatric diagnosis other than PTSD, the examiner should state whether it is at least as likely as not (i.e., 50 percent or greater probability) that any currently diagnosed psychiatric disorder is related to the Veteran's active duty.  Again, the Veteran contends that his psychiatric disorder is due his fear during service while working near nuclear and atomic warheads.

Any opinions expressed by the examiner must be accompanied by a complete rationale.

3.  Readjudicate the claim after the development requested above has been completed.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

